DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-28-2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a width, perpendicular to the direction (length) and at least as great as the distance (length)” and claim 20 is contradictory since it is claiming a limitation of length greater than width which also does not further limit the claim 1 limitation and the claim is indefinite.




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,8,10,11,13-16,23,25 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg et al. (DE102009018988) in view of Raab et al. (DE102011010297).  Bamberg discloses a driven member (4) driven by a metal peening machine (1) configured to drive the driven in a driving direction (arrow 2; Fig 1) into contact with a work surface (7) of a metal workpiece (6) to deform the metal workpiece ([0028], lines 252-253 and [0032], line 283).  The driven member is a shaft (4) having an impact end (9; Fig. 2) which is an end of the shaft from which a plurality of features (5; Figs. 2A,2B) extend in a direction and distance from the impact end of the shaft.  Each of the plurality of features (5) is coupled to the impact end (9) so as to be fixed and not movable relative to the shaft (4).  Figs. 2A and 2B show that the impact features (5) have an impact surface with Fig. 2A having rounded impact surfaces and Fig. 2B having pointed asymmetrical impact surfaces.  Regarding claims 8,10,11,13, Bamberg discloses a plurality of uniformly spaced rounded bumps (5; Fig. 2A) in a symmetric, textured pattern.  Regarding claims 14-16,25 and 30-32, Bamberg discloses a non-circular (pointed) plurality of impact features (5; Fig. 2B) with an asymmetrical shape ([0051], lines 458-459) and having an elongated ridge (angle of point), the asymmetrical shape being asymmetrical in a plane perpendicular to the driving direction since the plurality of features each has a shape which has different angles on each side of the point (Fig. 2B). 
Bamberg discloses that the features are three dimensional ([0040], lines 350-351) and shows in Figs. 2A and 2B that each of the rounded and asymmetrical features have a height (vertical distance; Figs. 2A,2B) and a width (horizontal distance; Figs. 2A,2B) which appear to be at least as great as the height but does not specifically recite this limitation.  Raab teaches a driven shaft (12’; Fig. 3) having an impact end with a plurality of impact features (13’; Fig. 3) which extend a height distance (H; Fig. 5; [0036], lines 228-230) and a width distance (LS; Figs. 5 and 6; [0039], lines 246-247) from an impact end (17’) of the shaft (12’), the plurality of features (13’) being fixed and not movable relative to the impact end.  Raab teaches that the features have varying heights [0013] and that the height is variable in a width direction ([0039], lines 248-249) and in a transverse direction [0040].  Regarding claim 23, the impact features are a plurality of elongated ridges (Figs. 5-7). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the impact features of Bamberg to have at least as great a width as a length of each impact feature as taught by Raab in order to create an area of microstructural impact deformation on a metal surface with a desired depth and width.
Claim(s) 9,12,17,20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in view of Raab and further in view of Davis (3,780,926).  Bamberg does not disclose impact features of differing lengths that are uniformly or asymmetrically space.  Davis teaches impact features (14) which are fixed and not movable (col. 5, lines 46-47) relative to an impact end (10A) of a driven member (10) of an impact tool.  Regarding claim 9, Davis teaches non-uniform spacing of the impact features on the impact end (Fig. 6A).  Regarding claim 12, Davis teaches an asymmetric pattern (Fig. 5A) of the impact features on the impact end.  Regarding claim 17, Davis teaches different length impact features (Figs. 3,8).  Regarding claim 20, Davis teaches a greater impact length than width (Figs. 1,5).  Regarding claim 22, Davis teaches a rectangular impact shape (26; Fig. 4).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify a shape of the impact features of Bamberg to be non-uniformly or asymmetrically spaced as taught by Davis in order to form impact areas on the workpiece which have different desired spacing and impact range.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in view of Raab and further in view of Sujita et al. (JP 3-257121).  Bamberg does not disclose a plurality of different peripheral shaped impact features.  Sujita (Figs. 4a,4b) teaches a flat impact surface (Fig. 5a) having a plurality of randomly shaped particulate impact features (9) and a round impact surface (5b) having a plurality of randomly shaped particulate impact features. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify a shape of the impact features of Bamberg to be of different shaped as taught by Sujita in order to provide frictional contact between the tool and the workpiece during impacting. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in view of Raab and further in view of Wheat et al. (2008/0178708).  Bamberg does not disclose an elliptical impact feature.  Wheat teaches elliptically shaped impact features (162,164; Fig. 9A,9B) on an impact surface (160).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify a shape of the impact features of Bamberg to be elliptical as taught by Wheat in order to form an elliptical impact area on a workpiece.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725